                                                                Case 2:21-cv-00102-KJD-DJA Document 19
                                                                                                    18 Filed 03/10/21
                                                                                                             03/09/21 Page 1 of 5



                                                            1   ALVERSON TAYLOR & SANDERS
                                                                KURT R. BONDS, ESQ.
                                                            2   Nevada Bar No. 6228
                                                            3   DAVID M. SEXTON, ESQ.
                                                                Nevada Bar No. 14951
                                                            4   6605 GRAND MONTECITO PARKWAY
                                                                SUITE 200
                                                            5   LAS VEGAS, NEVADA 89149
                                                                (702) 384-7000
                                                            6   efile@alversontaylor.com
                                                            7   Attorneys for Plaintiff

                                                            8                                     UNITED STATES DISTRICT COURT

                                                            9                                         FOR THE DISTRICT OF NEVADA
                                                           10
                                                                    CRAIG ALLEN,
                                                           11                                                                    Case No.: 2:21-cv-00102-KJD-DJA
                                                                                          Plaintiff
                                                           12
ALVERSON TAYLOR & SANDERS




                                                                vs.
                                                           13
                            6605 GRAND MONTECITO PARKWAY




                                                                                                                                 [PROPOSED] STIPULATED
                                 LAS VEGAS, NEVADA 89149




                                                           14       WORLDWIDE FLIGHT SERVICES, INC., a
                                                                    foreign corporation,                                         DISCOVERY PLAN AND
                                       (702) 384-7000




                                                                                                                                 SCHEDULING ORDER
                                         LAWYERS

                                         SUITE 200




                                                           15
                                                                                          Defendant.
                                                           16

                                                           17
                                                                                           SPECIAL SCHEDULING REVIEW REQUESTED
                                                           18
                                                                           Plaintiff, CRAIG ALLEN (“Plaintiff”), by and through his attorneys of record, and
                                                           19
                                                                Defendant WORLDWIDE FLIGHT SERVICES, INC. (“Defendant”), by and through its
                                                           20

                                                           21   attorneys of record, hereby submit their stipulated Discovery Plan and Scheduling Order

                                                           22   pursuant to Federal Rules of Civil Procedure 16 and 26, as well as LR 16-1 and 26-1. It is hereby

                                                           23   requested that the Court enter the following discovery plan and scheduling order:
                                                           24              1.       Discovery Plan
                                                           25
                                                                           Discovery Cut-Off                                    8/30/2021 (180 days from the date
                                                           26                                                                   Defendant filed its Answer, 3/1/2021) *

                                                           27
                                                                *
                                                           28       180 days after 3/1/2021 is Saturday, August 28, 2021. The next judicial day is Monday, August 30, 2021.
                                                                                                                          1                                      KRB/86
                                                                Case 2:21-cv-00102-KJD-DJA Document 19
                                                                                                    18 Filed 03/10/21
                                                                                                             03/09/21 Page 2 of 5



                                                            1             Deadline to Amend Pleadings                          6/1/2021 (90 days prior to the close of
                                                                                                                               discovery)
                                                            2

                                                            3             Deadline to Disclose Initial Expert                  7/1/2021 (60 days prior to the close of
                                                                          Disclosures                                          discovery)
                                                            4
                                                                          Deadline to Disclose Rebuttal Expert                 8/2/2021 (30 days after the Initial
                                                            5             Disclosures                                          Disclosure of Experts) *
                                                            6             Deadline to File Dispositive Motions                 9/29/2021 (30 days after the close of
                                                            7                                                                  discovery)

                                                            8             2.        Pre-Trial Order: The Parties shall file a joint pretrial order no later than

                                                            9   10/29/2021 or thirty (30) days after the date set for filing dispositive motions. In the event that
                                                           10
                                                                the Parties file dispositive motions, the date for filing the joint pretrial order shall be suspended
                                                           11
                                                                until thirty (30) days after decision on the dispositive motions or further order of the Court. The
                                                           12
ALVERSON TAYLOR & SANDERS




                                                                disclosure required by Federal Rule of Civil Procedure 26(a)(3) and objections thereto shall be
                                                           13
                            6605 GRAND MONTECITO PARKWAY




                                                                made in the pre-trial order.
                                 LAS VEGAS, NEVADA 89149




                                                           14
                                       (702) 384-7000




                                                                          3.        Initial Disclosures: The Parties will serve their initial disclosures on or before
                                         LAWYERS

                                         SUITE 200




                                                           15

                                                           16   3/26/2021. Any party seeking damages shall comply with Federal Rule of Civil Procedure
                                                           17   26(a)(1)(A)(iii).
                                                           18
                                                                          4.  Extension of Discovery Deadline: Requests to extend the discovery shall comply
                                                           19                 26-3
                                                                fully with LR 26-4. Applications to extend any date set by the discovery plan, scheduling order,
                                                           20
                                                                or other order must, in addition to satisfying the requirements of LR IA 6-1, be supported by a
                                                           21

                                                           22   showing of good cause for the extension.

                                                           23             The motion or stipulation shall include:

                                                           24                  a.      A statement specifying the discovery completed by the Parties as of the date
                                                           25                          of the motion or stipulation;
                                                           26
                                                                               b.      A specific description of the discovery which remains to be completed;
                                                           27
                                                                *   180 days after 7/1/2021 is Saturday, July 31, 2021. The next judicial day is Monday, August 2, 2021.
                                                           28
                                                                                                                          2                                      KRB/86
                                                                Case 2:21-cv-00102-KJD-DJA Document 19
                                                                                                    18 Filed 03/10/21
                                                                                                             03/09/21 Page 3 of 5



                                                            1               c.      The reasons why such remaining discovery was not completed within the time
                                                            2                       limit of the existing discovery deadline; and
                                                            3
                                                                            d.      A proposed schedule for the completion of all remaining discovery.
                                                            4
                                                                       It is not good cause for a later request to extend discovery that the Parties informally
                                                            5
                                                                postponed discovery. Any stipulation that would interfere with any time set for completion of
                                                            6

                                                            7   discovery, for hearing of a motion, or for trial, may be made only with approval of the Court.

                                                            8          5.        Electronically Stored Information (“ESI”): The Parties stipulate and agree that

                                                            9   all discoverable documents will be produced on CD-ROM in Portable Document Format
                                                           10
                                                                (“PDF”) with optical text recognition (electronically searchable text) as reasonably practicable.
                                                           11
                                                                The Parties further agree that the “parent-child relationships” between documents will be
                                                           12
ALVERSON TAYLOR & SANDERS




                                                                preserved when documents are produced (e.g., e-mails and their attachments will be produced
                                                           13
                            6605 GRAND MONTECITO PARKWAY




                                                                together with consecutive bates numbers) as reasonably practicable.
                                 LAS VEGAS, NEVADA 89149




                                                           14
                                       (702) 384-7000




                                                                       While the Parties agree at this time that it is not necessary to produce the metadata for
                                         LAWYERS

                                         SUITE 200




                                                           15

                                                           16   electronic documents, the Parties reserve their respective rights to request such information
                                                           17   should any Party deem it necessary. As discovery progresses, the Parties agree to work together
                                                           18
                                                                to establish any necessary ESI protocols related to any ESI that may be produced or discoverable
                                                           19
                                                                in this matter. This agreement only determines the format in which the Parties produce
                                                           20
                                                                documents; it does not affect any other right of any Party.
                                                           21

                                                           22          6.        LR 26-1(b) Certifications: The Parties certify that they have considered

                                                           23   consenting to trial by magistrate judge and use of the Short Trial Program. The Parties further

                                                           24   certify that they have met and conferred about the possibility of using alternative dispute
                                                           25   resolution processes, including mediation, arbitration, and early neutral evaluation.
                                                           26
                                                                ///
                                                           27
                                                                ///
                                                           28
                                                                                                                  3                                KRB/86
                                                                Case 2:21-cv-00102-KJD-DJA Document 19
                                                                                                    18 Filed 03/10/21
                                                                                                             03/09/21 Page 4 of 5



                                                            1          7.      Electronic Service: The Parties agree to accept electronic service of discovery
                                                            2   requests and responses and other papers via email pursuant to Federal Rule of Civil Procedure
                                                            3
                                                                5(b)(2)(E). To the extent discovery requests are served on a Saturday, Sunday, or legal holiday,
                                                            4
                                                                service will be deemed effective on the next day that is not a Saturday, Sunday, or legal holiday.
                                                            5
                                                                The Parties discussed whether they intend to present evidence in electronic format to jurors for
                                                            6

                                                            7   the purpose of jury deliberations and agreed that any discovery provided in electronic format at

                                                            8   trial will be compatible with the Court’s electronic jury evidence display system pursuant to LR

                                                            9   26-1(b)(9).
                                                           10
                                                                       8.      Protective Orders: Any Party may seek to enter into a stipulated protective order
                                                           11
                                                                pursuant to Federal Rule of Civil Procedure 26(c) prior to producing any confidential documents
                                                           12
ALVERSON TAYLOR & SANDERS




                                                                in its possession.
                                                           13
                            6605 GRAND MONTECITO PARKWAY




                                                                       9.      Statement of Reasons Why Longer or Different Time Periods Should Apply
                                 LAS VEGAS, NEVADA 89149




                                                           14
                                       (702) 384-7000




                                                                to this Case: The Parties propose a discovery schedule in excess of the standard 180 days from
                                         LAWYERS

                                         SUITE 200




                                                           15

                                                           16   the date of a defendant’s first appearance. See LR 26-1(b)(1). Rather than 180 days from the date
                                                           17   of Defendant’s first appearance, the Parties propose that the discovery period be 180 days from
                                                           18
                                                                the date of the Defendant’s Answer. The primary reason for this is the procedural history of the
                                                           19
                                                                case. As this Court is aware, this case originated in Oklahoma and was transferred to Nevada
                                                           20
                                                                following a Motion to Dismiss filed by Defendant. That Motion was filed in Oklahoma on
                                                           21

                                                           22   October 21, 2020 and constitutes the first “appearance” by Defendant. However, 180 days from

                                                           23   October 21, 2020 would be April 19, 2021. Obviously, this is an unfeasible deadline for the close

                                                           24   of discovery. Therefore, the Parties agree and propose that the standard 180 days of discovery be
                                                           25   used, but that the 180 days be counted from the date Defendant filed its Answer in Nevada,
                                                           26
                                                                March 1, 2021. The Parties affirm that this deviation from the standard 180 days from the date of
                                                           27
                                                                a defendant’s first appearance is sought in good faith and not for the purposes of delay. Based on
                                                           28
                                                                                                                4                                KRB/86
                                                                Case 2:21-cv-00102-KJD-DJA Document 19
                                                                                                    18 Filed 03/10/21
                                                                                                             03/09/21 Page 5 of 5



                                                            1   the foregoing, the Parties request that the Court grant the discovery plan and proposed herein. If
                                                            2   the Court has questions regarding the dates proposed by the Parties, the Parties request a
                                                            3
                                                                conference with the Court before entry of the Scheduling Order. If the Court does not have
                                                            4
                                                                questions, the Parties do not request a conference with the Court.
                                                            5
                                                                          IT IS SO STIPULATED.
                                                            6
                                                                Dated: March 9th, 2021                                              Dated: March 9th, 2021
                                                            7

                                                            8   ALVERSON TAYLOR & SANDERS                                           LOUIS BRISBOIS BISGAARD & SMITH LLP

                                                            9
                                                                By: /s/ David M. Sexton                                             By: /s/ James E. Murphy
                                                           10       Kurt R. Bonds, Esq.                                                 Josh Cole Aicklen, Esq.
                                                                    Nevada Bar No. 6228                                                 Nevada Bar No. 7254
                                                           11       David M. Sexton, Esq.                                               James E. Murphy, Esq.
                                                                    Nevada Bar No. 14951                                                Nevada Bar No. 8586
                                                           12        6605 Grand Montecito Parkway                                       6385 S. Rainbow Boulevard
ALVERSON TAYLOR & SANDERS




                                                                     Suite 200                                                          Suite 600
                                                           13
                            6605 GRAND MONTECITO PARKWAY




                                                                     Las Vegas, Nevada 89149                                            Las Vegas, Nevada 89118
                                                                                                                                        Attorneys for Defendant
                                 LAS VEGAS, NEVADA 89149




                                                           14        Attorneys for Plaintiff
                                       (702) 384-7000
                                         LAWYERS

                                         SUITE 200




                                                           15

                                                           16
                                                                                                               SCHEDULING ORDER
                                                           17

                                                           18             The above-set stipulated Discovery Plan of the Parties shall be the Scheduling Order for

                                                           19   this action pursuant to Federal Rule of Civil Procedure 16(b) and Local Rule 16-1.

                                                           20             IT IS SO ORDERED.
                                                           21           DATED
                                                                         DATEDthis
                                                                               this10th dayofof____________,
                                                                                   ___ day      March, 2021 2021.
                                                           22
                                                                                                                                      ____________________________________
                                                           23                                                                         UNITED STATES MAGISTRATE JUDGE

                                                           24

                                                           25   N:\CLIENTS\86\Allen-worldwide\Proposed Discovery Plan and Scheduling Order.docx

                                                           26

                                                           27

                                                           28
                                                                                                                                5                              KRB/86
